Owen, J.
(dissenting). There was introduced in the legislature of 1929 a bill known as No. 187 A, providing as follows:
“Section 1. A new section is added to the statutes to read: 62.255 (1) Any person, firm or corporation suffering damage to person or property proximately resulting from the negligent operation of a motor vehicle operated by a city having a population of over two hundred thousand shall have a right of recovery against such city.
“(2) All claims for such recovery shall be filed and actions started as provided in section 62.25.”
This bill was amended and enacted as sec. 66.095, set forth in the opinion. The bill as introduced plainly created a liability for damage suffered from a motor vehicle operated by any city having a population of over 200,000. This bill the legislature refused to pass. This most conclusively indicates that the legislature did not intend to make the city absolutely liable for damages growing out of the performance of its governmental functions. It did, however, enact a substitute amendment, appearing in the statutes as sec. 66.095. By this act the common council of such city was empowered “to allow, compromise, settle and pay” damages resulting from the negligent operation of a motor vehicle owned and operated by such city, whether at the time of the injury it was or was not operated by the city in the performance of a governmental function. At least the statute is subject to such construction. If it authorized the council to pay damages resulting from the performance of *50the city’s governmental functions, it worked a change in the common law. In order to give some effect to the statute it is not necessary to hold, as the opinion does, that the legislature intended to create an absolute liability on the part of the city. If the legislature intended that, it would have been accomplished by the passage of the bill as introduced, But the refusal to pass the bill as introduced indicates that no such thing was intended.
Much stress is placed upon the fact that sec. 66,095 authorizes the commencement of an action, as provided in sec. 62.25, if the claim be disallowed. This would seem to be a rather superfluous provision, as any one may commence an action for any claim disallowed by the city council under the provisions of sec. 62.25, A similar provision in the original bill, however, was just as superfluous. The similar provision in the original bill certainly was not intended to create an absolute liability, because that was fixed by what preceded. The original bill might just as well have said nothing about beginning an action, because that was already provided for in sec. 62.25. To say that the provision in either bill indicates an intent to make the city absolutely liable accords undue potency to the right to bring an action, it was not considered in Apfelbacher v. State, 160 Wis. 565, 152 N. W. 144, that a similar legislative provision subjected the state to absolute liability for damages resulting from the performance of its governmental functions. In my judgment, no intent to change a principle of the common law of such importance, and so firmly rooted, should be imputed to the legislature by the use of such casual language after its flat refusal to pass a bill .which plainly expressed such purpose.
I am authorized to state that Mr. Justice Fairchild concurs in these views.
A motion for a rehearing was denied} with $25 costs, on October 11, 1932.